Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to the Amendment/Req. Reconsideration-After Non-Final Reject filed on 03/01/2021. 


Response to Amendment
The amendment filed on 03/01/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-14.
Based on the Applicant’s claim amendments, previous double patenting rejections are withdrawn.
NOTE: Applicant’s submission of the new title on 03/01/2021 (“MANUFACTURING PROCESS OF ELEMENT CHIP USING LASER GROOVING AND PLASMA-ETCHING”) has overcome previous objection to the Specification. Please enter the new title.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 directed to Species D2 non-elected without traverse.  Accordingly, claims 8-14 have been canceled.

Allowable Subject Matter
Claims 8-14 have been canceled.
Claims 1-7 are allowed.

The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
The cited prior art of record, Holden et al. (US 8883615 B1: hereinafter “Holden”) in view of Mackh et al. (US 20140099777 A1: hereinafter “Mackh”) have been found to be the closest prior art.

 Regarding Claim 1:  None of the prior art of record teaches or suggests, alone or in combination, all the limitations of independent claim 1 including two step laser grooving 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893